Case: 22-1209   Document: 19     Page: 1   Filed: 04/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   BONNIE KELLY,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1209
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01129-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                 Decided: April 6, 2022
                 ______________________

    BONNIE KELLY, Omaha, NE, pro se.

     ANN MOTTO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY, FRANKLIN E. WHITE, JR.
                 ______________________

    Before LOURIE, BRYSON, and PROST, Circuit Judges.
Case: 22-1209     Document: 19      Page: 2     Filed: 04/06/2022




 2                                                   KELLY   v. US



 PER CURIAM.
     Bonnie Kelly appeals the United States Court of Fed-
 eral Claims’ order dismissing her complaint for lack of ju-
 risdiction and for failure to state a claim upon which relief
 can be granted. Because the Court of Federal Claims cor-
 rectly concluded that Ms. Kelly failed to allege facts suffi-
 cient to show that she was in privity of contract with the
 United States or that she was a third-party beneficiary of
 any contract with the United States, we affirm.
                         BACKGROUND
      On March 22, 2021, Ms. Kelly filed a complaint in the
 Court of Federal Claims alleging breach of contract against
 the United States Department of Housing and Urban De-
 velopment (“HUD”). Ms. Kelly alleges that, as a former
 Procurement and Contract Director of the Housing Author-
 ity for the City of Omaha (“OHA”), she was instrumental in
 HUD’s discovery of misappropriation of funds at OHA and
 that, as a result, she is entitled to “up to 30%” of the
 $1,103,287 and proceeds from property sales that HUD re-
 covered. The United States moved to dismiss Ms. Kelly’s
 claims for lack of subject-matter jurisdiction and for failure
 to state a claim upon which relief can be granted. The
 Court of Federal Claims, observing that it lacks jurisdic-
 tion to hear claims against state or local officials or that are
 not based upon any express or implied contract with the
 United States, granted the motion because Ms. Kelly had
 failed to allege facts showing that she was in privity of con-
 tract with the United States or that she was a third-party
 beneficiary of any contract with the United States. Kelly v.
 United States, No. 21-1129C (Fed. Cl. Sept. 30, 2021). Ms.
 Kelly appeals. We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(3).
                          DISCUSSION
    A plaintiff must establish subject-matter jurisdiction
 by a preponderance of the evidence. M. Maropakis
Case: 22-1209     Document: 19     Page: 3    Filed: 04/06/2022




 KELLY   v. US                                               3



 Carpentry, Inc. v. United States, 609 F.3d 1323, 1327
 (Fed. Cir. 2010). We review a Court of Federal Claims de-
 cision dismissing a complaint for lack of jurisdiction de
 novo. Id. We likewise review de novo the grant of a motion
 to dismiss for failure to state a claim. Inter-Tribal Council
 of Ariz., Inc. v. United States, 956 F.3d 1328, 1338 (Fed.
 Cir. 2020). In conducting either review, we treat the com-
 plaint’s factual allegations as true and construe them in
 the light most favorable to the non-moving party. Jones v.
 United States, 846 F.3d 1343, 1351 (Fed. Cir. 2017); Pixton
 v. B & B Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002).
 A complaint should be dismissed if it fails to “state a claim
 to relief that is plausible on its face.” Bell Atl. Corp. v.
 Twombly, 550 U.S. 544, 570 (2007).
      The Court of Federal Claims was correct to dismiss Ms.
 Kelly’s complaint for lack of jurisdiction and for failure to
 state a claim. As relevant here, the Court of Federal
 Claims’ jurisdiction is limited to claims “against the United
 States founded either upon the Constitution, or any Act of
 Congress or any regulation of an executive department, or
 upon any express or implied contract with the United
 States, or for liquidated or unliquidated damages in cases
 not sounding in tort.” 28 U.S.C. § 1491(a)(1). We have ob-
 served that “[t]he elements of an implied-in-fact contract
 are the same as those of an oral express contract.” Night
 Vision Corp. v. United States, 469 F.3d 1369, 1375 (Fed.
 Cir. 2006). In either case, then, a plaintiff must allege
 “(1) mutuality of intent to contract; (2) consideration; and[]
 (3) lack of ambiguity in offer and acceptance.” City of Cin-
 cinnati v. United States, 153 F.3d 1375, 1377 (Fed. Cir.
 1998). In cases against the United States, the plaintiff
 must also allege that “[t]he government representative
 whose conduct is relied upon [had] actual authority to bind
 the government in contract.” Id. As the Court of Federal
 Claims explained, Ms. Kelly failed to allege facts support-
 ing the existence of a contract with the United States, that
 the Government breached a contract, or that any HUD
Case: 22-1209     Document: 19      Page: 4    Filed: 04/06/2022




 4                                                  KELLY   v. US



 employee had authority to offer her a portion of the recov-
 ered funds. Accordingly, Ms. Kelly could not show that the
 Court of Federal Claims had jurisdiction over her claims,
 nor had she stated a claim upon which relief could be
 granted.
     Ms. Kelly’s primary argument on appeal is that a con-
 tract does exist—namely, an Annual Contribution Con-
 tract (“ACC”) between HUD and OHA—and that she is a
 third-party beneficiary of that contract. The problem for
 Ms. Kelly, which the Claims Court noted in its dismissal
 order, is that her complaint didn’t allege that she is a third-
 party beneficiary. Nor do her allegations plausibly give
 rise to a claim satisfying the exacting standard required to
 demonstrate third-party beneficiary status. As Ms. Kelly
 acknowledges, the ACC provided for federal funds to assist
 under-privileged and low-income tenants in Omaha with
 housing and stability. Nothing in that stated purpose in-
 dicates an intent on the part of the contracting parties (the
 United States and the City of Omaha) to benefit Ms. Kelly,
 as required to state a claim as a third-party beneficiary.
 See Columbus Reg’l Hosp. v. United States, 990 F.3d 1330,
 1345 (Fed. Cir. 2021).
     Ms. Kelly next argues that she did allege a breach of
 contract. Specifically, Ms. Kelly points to allegations that
 local HUD personnel refused to investigate any of the mis-
 appropriation of federal funds, the missing federal funds
 themselves, or the elimination of procedures and policies at
 OHA during her employment there. Even accepting that
 any of these constitutes a breach of the ACC, that contract
 was between the United States Government and the City
 of Omaha, not between the United States and Ms. Kelly.
 None of these facts establish the factors for express or im-
 plied-in-fact contracts discussed above, let alone demon-
 strate that the United States breached a duty that it owed
 Ms. Kelly.
Case: 22-1209     Document: 19      Page: 5   Filed: 04/06/2022




 KELLY   v. US                                               5



     Lastly, Ms. Kelly references her experience in a retali-
 ation case she filed in district court following her dismissal
 from OHA. But if Ms. Kelly is asking this court or the
 Court of Federal Claims to review the district court’s deci-
 sion or its actions in that case, it is not within our or the
 Court of Federal Claims’ jurisdiction to do so. See 28 U.S.C.
 § 1295 (specifying areas of Federal Circuit jurisdiction);
 Straw v. United States, 4 F.4th 1358, 1361 (Fed. Cir. 2021)
 (holding that the Claims Court lacks jurisdiction to review
 district court decisions).
                         CONCLUSION
     We have considered Ms. Kelly’s other arguments but
 find them unpersuasive. Ms. Kelly has failed to identify
 any errors in the Court of Federal Claims’ decision dismiss-
 ing her complaint. For the reasons set forth above, we af-
 firm.
                         AFFIRMED
                            COSTS
 No costs.